

PRESIDENTIAL LIFE INSURANCE COMPANY
 
[logo.jpg]
69 LYDECKER STREET
NYACK, NEW YORK 10960
(845) 358-2300



November 18, 2011


Mr. Jay Matalon
583 Rivervale Road
River Vale, NJ 07675


RE:  Letter Agreement


Dear Jay:


This letter agreement (this “Agreement”) memorializes the understandings between
Jay Matalon (“You”) and Presidential Life Insurance Company (the “Company”) for
certain severance arrangements provided herein.  Any capitalized term used but
not defined herein shall have the meaning set forth in Exhibit A attached
hereto.


1.           Term.  This Agreement shall be in effect during the period
beginning on November 18, 2011 through November 18, 2013 (the “Term”); provided,
however, that if a Change in Control has occurred prior to expiration of the
Term, the Term shall continue until the first anniversary of Change in Control.


2.           Involuntary Termination and Resulting Compensation.


(a)           Severance Payments.  In the event that during the Term You incur
an Involuntary Termination, and subject to Sections 3 and 7(f) below, You shall
receive twelve (12) months of base salary as in effect as of the Termination
Date, payable on a bi-weekly schedule for a period of twelve (12) months, less
all applicable withholding and other deductions (the “Severance Payments”)


(b)           No Other Severance.  The Severance Payments shall be in lieu of
any change in control, termination or severance payments for which You may be
eligible under any employment agreement, offer letter or any of the plans,
policies or programs of the Company, the Parent or the Presidential Life Group.


3.           General Release Satisfaction.  The Severance Payments shall not
become payable unless and until You execute and deliver to the Company a general
release of claims that is no longer subject to revocation under applicable law
in the form set forth in Exhibit B attached hereto within thirty (30) days
following the Termination Date.

 
 

--------------------------------------------------------------------------------

 

4.           Restrictive Covenants.


(a)           Confidentiality; Non-Disclosure; Return of Property.  You agree
that You shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, during Your employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Presidential Life Group, which have been obtained by You during Your
employment.  The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to You; (ii) becomes generally known to the
public subsequent to disclosure to You through no wrongful act by You; or (ii)
You are required to disclose by applicable law, regulation or legal process
(provided, that You provide the Company with prior written notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  Unless
required to be disclosed by applicable law, regulation or legal process, the
terms and conditions of this Agreement shall remain strictly confidential, and
You hereby agree not to disclose the terms and conditions hereof to any person
or entity, other than immediate family members, legal advisors or personal tax
or financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on Your conduct imposed by the provisions of this
Section 4.  On the Termination Date (or at any time prior thereto at the
Company’s request), You shall return all property belonging to the Presidential
Life Group, including, without limitation, any documents, computers, cell
phones, wireless electronic mail devices or other equipment.


(b)           Non-Disparage.  During Your employment and following your
termination of employment for any reason, You agree not to make negative
comments or disparage the Presidential Life Group or its respective officers,
directors, employees, shareholders, agents or products, in any manner likely to
be harmful to them or their business or business or personal reputation.  The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony, or administrative or arbitral
proceedings.


(c)           Reformation.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 4 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, then such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by the laws of that state.


5.           Cooperation.  You agree that while employed by the Company and
thereafter, You shall respond and provide information with regard to matters in
which You have knowledge as a result of Your employment, and shall provide
reasonable assistance to the Presidential Life Group and their respective
representatives in defense of any claims that may be made against the
Presidential Life Group, and will assist the Presidential Life Group in the
prosecution of any claims that may be made by the Presidential Life Group, to
the extent that such claims may relate to your employment.  You agree to
promptly inform the Company if You become aware of any lawsuits involving such
claims that may be filed or threatened against the Presidential Life Group.  You
agree to promptly inform the Company (to the extent that the You are legally
permitted to do so) if You are asked to assist in any investigation of the
Presidential Life Group (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against the Presidential Life Group with
respect to such investigation, and shall not do so unless legally
required.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse You for all reasonable out-of-pocket expenses incurred by You in
complying with this Section 5.


6.           Equitable Relief and Other Remedies.  You agree that the Company’s
remedies at law for a breach or threatened breach of the provisions of Section 4
or 5 would be inadequate and, You agree that, in the event of a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.  In the
event You violate Section 4 or 5 hereof, in addition to other remedies
available, any Severance Payments being paid to You shall immediately cease  and
any Severance Payments previously paid to You (other than $1,000) shall be
immediately repaid to the Company.

 
 

--------------------------------------------------------------------------------

 

7.           Miscellaneous.


(a)           Governing Law; Consent to Jurisdiction. The validity,
interpretation, construction and performance of this Agreement (and exhibits
attached) shall be governed by the laws of the State of New York without regard
to the choice of law principles thereof.  You agree to exclusive jurisdiction in
the Federal and State courts of the State of New York, located in New York
County, for any and all disputes relating this Agreement and irrevocably waives
any immunity from the jurisdiction of such courts and any claim of improper
venue, forum non conveniens or any similar objection which you might otherwise
be entitled to raise in any suit, action or proceeding in such courts with
respect to a dispute relating to this Agreement.


(b)           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT, FOR ITSELF
AND ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.


(c)           Successors.  The Company shall require any successor to all or
substantially all of the assets of the Company to expressly assume and agree to
perform this Agreement to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  You agree that this Agreement is personal to You and You
shall not assign this Agreement.  This Agreement shall inure to the benefit of
and be enforceable Your heirs, beneficiaries and/or legal representatives.


(d)           Notices.  Any notices for the Company shall be sent to, Attention:
Vice President of Human Resources,69 Lydecker Street Nyack, NY 10960.  Notices
to You shall be sent to the latest address on the Company’s records.


(e)           No Mitigation; No Offset.  You shall not be required to mitigate
any payment provided for in this Agreement by seeking other employment.  No
payment herein shall be offset or reduced by the amount of any payments or
benefits provided to You in any subsequent employment.


(f)           Code Section 409A; Withholding.  This Agreement shall comply with
(or be exempt from) Code Section 409A.  If any payment or benefit is considered
“nonqualified deferred compensation” under Code Section 409A, then such payment
or benefit shall be subject to the Code Section 409A Requirements.  In no event
whatsoever shall the Presidential Life Group be liable for any additional tax,
interest or penalty that may be imposed on You by Code Section 409A or any
damages for failing to comply with Code Section 409A.  The Company shall
withhold from any amounts payable under this Agreement such Federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.


(g)           Survival.  The obligations and provisions in Sections 4 through 7
shall survive the termination or expiration of the Term and Your employment with
the Company and shall be fully enforceable thereafter.

 
 

--------------------------------------------------------------------------------

 

(h)           Entire Agreement; Waiver; Severability.  This Agreement (and
exhibits attached) contain the entire agreement of the parties relating to the
subject matter hereof and replaces and supersedes any prior agreements relating
to said subject matter, including, without limitation, Your employment offer
letter with the Company, dated August, 11, 2011. No modifications or amendments
of this Agreement shall be valid unless made in writing and signed by both
parties.  The waiver of a breach of any term or of any condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.  If any provision of this Agreement is
held invalid or unenforceable, the remainder of this Agreement shall
nevertheless remain in full force and effect, and if any provision is held
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.


To indicate Your acceptance of this Agreement, please sign and date this
Agreement and return it to Paul Marsico, Vice President of Human
Resources.  This offer will terminate if not accepted by You on or before
November 28, 2011.  This Agreement may be executed in counterparts to constitute
one instrument.
 
PRESIDENTIAL LIFE INSURANCE COMPANY
         
By:
/s/ Donald Barnes
 
Dated:  November 18, 2011
Name:  
Donald Barnes
   
Title:
Chief Executive Officer
         
Agreed and Accepted:
         
By:
/s/ Jay Matalon
 
Dated:  November 28, 2011
 
Jay Matalon
   


 
 

--------------------------------------------------------------------------------

 